Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10, 12-20 is pending.
Claims 12-19 is withdrawn.
Claims 1-10 and 20 is examined herewith.
Applicants response filed 12/14/2020 has been received and entered in the application.

Action Summary
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent 5,834,032) is maintained.
Claims 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) is maintained with modification due to applicants amendment of claims.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) as applied to claims 1-6 and 10-11 above, and further in view of Minelli .

Response to Arguments
Applicants argue that Song only discloses a composition to treat a diabetic mammal.  This argument has been fully considered but has not been found persuasive.  The instant claims do not preclude a diabetic subject.  Only newly added claim 20 recited that the subject does not have diabetes.
Applicants argue that Song neither teaches nor suggest that a combination of zinc salt and cyclo-Hispro can prevent a vascular smooth muscle calcification.  This argument has been fully considered but has not been found persuasive. Song teaches a composition to treat a diabetic mammal, comprising:   a zinc salt comprising a zinc cation and an anion; purified cyclo-Hispro; and a pharmaceutically acceptable excipient, wherein the weight ratio of zinc cation to cyclo-Hispro is from about 1:10 to about 100:1 (claim 1).  It is inherent that upon administering cyclo-Hispro and zinc to treat a diabetic subject  would prevent atherosclerosis and prevent apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification in the treatment of diabetes with the administration of zinc salt and cyclo-Hispro.
Applicants argue that none of Song, Choi and Minelli disclose that a combination of zinc salt and cyclo-Hispro is administered to prevent and/or inhibit smooth muscle cells calcification in a subject.  This argument has been fully considered but has not been found persuasive.  Song teaches a composition to treat a diabetic mammal, comprising:   a zinc salt comprising a zinc cation and an anion; purified cyclo-Hispro. 
Applicants argue that the mechanism underlying vascular calcifications distinguished form the oxidant stress or inflammation mechanism and a direct correlation between them cannot be predicted.  This argument has been fully considered but has not been In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 
 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (U.S. Patent 5,834,032).
Song teaches a composition to treat a diabetic mammal, comprising:   a zinc salt comprising a zinc cation and an anion; purified cyclo-Hispro; and a pharmaceutically 

It is inherent that upon administering cyclo-Hispro and zinc would prevent atherosclerosis and prevent apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification in the treatment of diabetes.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-7, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132).

Song teaches a composition to treat a diabetic mammal, comprising:   a zinc salt comprising a zinc cation and an anion; purified cyclo-Hispro; and a pharmaceutically acceptable excipient, wherein the weight ratio of zinc cation to cyclo-Hispro is from about 1:10 to about 100:1 (claim 1).  Song teaches that the weight ratio of zinc to cyclo-Hispro is from about 1:6 to about 5:1 (claim 2).  Song teaches that the zinc cation is present in the administered pharmaceutical composition in an amount ranging from about 5 to about 50 mg (claim 14).  Song teaches that the cyclo-Hispro is present in the administered pharmaceutical composition in an amount ranging from about 0.5 to about 50 mg (claim 15).  Song teaches that the pharmaceutical composition may be prepared into a tablet or capsule (column 5, lines 5-16).  Song teaches a zinc salt, which includes a zinc cation and an anion (paragraph 0011).  Song teaches in the background that although it has been appreciated for many years that zinc deficiency is associated with reduced pancreatic insulin content, decreased physiological potency of insulin, impaired glucose tolerance and increased insulin degradation, the correlation between zinc deficiencies.  In both diabetic animals and plasma zinc levels are low and intestinal zinc absorption mechanisms are impaired (column 1, lines 38-51).
Song does not teach atherosclerosis.


It would have been obvious to one of ordinary skills in a combined composition that includes zinc and cyclo-Hispro would treat atherosclerosis.  One would have been motivated to administer a combined composition of zinc and cyclo-Hispro to treat atherosclerosis because it is known in the art that zinc deficiency is associated in the development of atherosclerosis with a reasonable expectation of success absence evidence to the contrary.
With regards to the limitation that the composition induces ROS formation from hydrogen peroxide (H2O2), this is a consequence of the administration of zinc salt and cyclo-Hispro with a reasonable expectation of success.
With regards to the composition preventing apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification; in administering zinc and cyclo-Hispro to treat atherosclerosis would consequently prevent apoptosis or cell death and vascular smooth muscle cells (VSMC) calcification with the same administration of zinc and cyclo-Hispro (same composition) to treat atherosclerosis (same patient population) with a reasonable expectation of success.
It would have been obvious to one of ordinary skills to optimize the dosing of zinc salt and cyclo-Hispro.  As anyone of ordinary skill in the art will appreciate, preferred Song which is fully encompassed by the ranges of the instant invention, MPEP § 2144.05(II)(A) states that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 Song (claims 14-15), with the reasonable expectation of making formulations which possess improved solubility and pharmaceutical properties such as high bioavailability and prolonged effect. 
 
	

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. Patent 5,834,032) and Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) as applied to claims 1-6 and 10-11 above, and further in view of Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535).

Neither Song nor Choi disclose inducing Nrf2 or HO-1
Minelli teaches that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation (abstract) which results in decreased oxidative stress (page 525, left column, first paragraph).  Minelli teaches that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1).  Increased HO activity confers both anti-inflammatory and adaptive survival responses upon in vitro or in vivo oxidative insults.  Minelli teaches that that Nrf2 activation suppresses NF-κB activity via a mechanism involving HO-1 expression and activity, and show evidence indicating that cyclo(His-Pro) abolishes inflammation in vivo. (page 526, left column, first paragraph).
It would have been obvious to one of ordinary skills in the art that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1.  One would have been motivated that upon administering zinc and cyclo-Hispro to treat atherosclerosis would also induce Nrf2 and HO-1 because it is known in the art that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation which results in decreased oxidative stress and that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1) as taught by Minelli with a reasonable expectation of success absence evidence to the contrary.

NEW REJECTION

Claim 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (Zinc deficiency and cellular oxidative stress:  prognostic implications in cardiovascular diseases, Acta Pharmacologica Sinica (2018) 39: 1120–1132) and Minelli (Cyclo(His-Pro) exerts anti-inflmmatory effects by modulating NF-κB and Nrf2, The International Journal of Biochemistry & Cell Biology 44 (2012) 525– 535) both are of record in view of Kattoor (Oxidative Stress inAtherosclerosis, Curr Atheroscler Rep (2017) 19: 42).

Choi teaches that given the importance of zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis, and zinc supplementation can protect against MI and I/R injury (page 1121, left column, third paragraph).
Choi does not expressly disclose cyclo-Hispro.

Minelli teaches that cyclo(His-Pro) enhances the expression of small heat shock proteins and antioxidant protection at the cellular level (abstract).  Minelli teaches that cyclo(His-pro) suppresses the proinflammatory NF-κB signalling via the Nrf2-mediated heme oxygenase-1 activation (abstract) which results in decreased oxidative stress (page 525, left column, first paragraph).  Minelli teaches that a moderate level of ROS activates Nrf2 leading to up regulation of stress-inducible genes, including heme oxygenase-1 (HO-1).  Increased HO activity confers both anti-inflammatory and adaptive survival responses upon in vitro or in vivo oxidative insults.  Minelli teaches 
Kattoor teaches that oxidative stress and inflammation are major features in the development of atherosclerosis
It would have been obvious to one of ordinary skills in the art to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis.  One would have been motivated to administer both zinc salts and cyclo(His-Pro) to treat atherosclerosis because it is known in the art that zinc in anti-oxidative stress and anti-inflammation, it is not surprising to see that accumulating evidence has emerged, suggesting that zinc deficiency is associated with the development of CVDs, especially atherosclerosis as taught by Choi.  Furthermore, it is well known in the art that oxidative stress is major features in the development of  atherosclerosis as taught by Kattoor.  Additionally, it is known in the art that cyclo(His-Pro) enhances the expression of small heat shock antioxidant protection at the cellular level as taught by Minelli.  Taken the cited art, it would have been obvious to combine zinc salts and cyclo(His-Pro) to treat oxidative stress and inflammation associated with atherosclerosis with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious that since all Choi, Kattoor and Minelli are silent with regards to the subject having diabetes meets the limitation of “excludes diabetic patients”.


For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1-10 and 20 is rejected.
No claims are allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627